           Case 1:21-cv-03973-LTS Document 9 Filed 08/26/21 Page 1 of 11




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ROLAND GRAHAM,

                                 Plaintiff,

                     -against-                                     21-CV-3973 (LTS)

                                                     ORDER OF DISMISSAL WITH LEAVE TO
 ALINA MORAN, CEO of Metropolitan
                                                                 REPLEAD
 Hospital; MS. J. CHAVEZ, Director of
 Mental Health Record; OQUENDO,

                                 Defendants.

LAURA TAYLOR SWAIN, Chief United States District Judge:

       Plaintiff, who is currently incarcerated in the Philadelphia Industrial Correctional Center,

brings this pro se action under 42 U.S.C. § 1983, alleging that Defendants violated his

constitutional rights. By order dated July 8, 2021, the Court granted Plaintiff’s request to proceed

without prepayment of fees, that is, in forma pauperis (IFP). 1 For the reasons set forth below, the

Court dismisses this action for failure to state a claim, but grants Plaintiff 30 days’ leave to

replead his claims in an amended complaint.

                                    STANDARD OF REVIEW

       The Prison Litigation Reform Act requires that federal courts screen complaints brought

by prisoners who seek relief against a governmental entity or an officer or employee of a

governmental entity. See 28 U.S.C. § 1915A(a). The Court must dismiss a prisoner’s IFP

complaint, or any portion of the complaint, that is frivolous or malicious, fails to state a claim

upon which relief may be granted, or seeks monetary relief from a defendant who is immune

from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480 F.3d 636, 639



       1
         Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed IFP. See 28 U.S.C. § 1915(b)(1).
          Case 1:21-cv-03973-LTS Document 9 Filed 08/26/21 Page 2 of 11




(2d Cir. 2007). The Court must also dismiss a complaint if the court lacks subject matter

jurisdiction. See Fed. R. Civ. P. 12(h)(3).

                                         BACKGROUND

       Named as defendants in this complaint are CEO Alina Moran, Director of Mental Health

Records Ms. J. Chavez, and Director Oquendo, all of Metropolitan Community Hospital, located

in Manhattan. The events giving rise to this complaint occurred on February 20, 2020, April 7,

2020, and April 18, 2020. Plaintiff alleges that Defendants failed to release his medical records

for his trial, even though he signed Ms. Chavez’s “very confusing form in good faith.” (ECF 2 ¶

V.) Plaintiff alleges that Defendants “disregard[ed]” his right to his records, and as a result he

was deprived of the right to present at trial a “major expert witness” who treated his mental

illness. (Id.) According to Plaintiff, Defendants were “deliberately indifferent” and discriminated

against him. Plaintiff seeks millions of dollars in damages. He also moves for pro bono counsel.

                                              DISCUSSION

A.     Constitutional Claim

       To state a claim under 42 U.S.C. § 1983, a plaintiff must allege both that: (1) a right

secured by the Constitution or laws of the United States was violated, and (2) the right was

violated by a person acting under the color of state law, or a “state actor.” West v. Atkins, 487

U.S. 42, 48-49 (1988).

       Plaintiff’s complaint is problematic for several reasons. First, Plaintiff is not entitled to

sue for damages in connection with his criminal conviction. The United States Supreme Court

has held that:

       a state prisoner’s § 1983 action is barred (absent prior invalidation) – no matter
       the relief sought (damages or equitable relief), no matter the target of the
       prisoner’s suit (state conduct leading to conviction or internal prison proceedings)
       – if success in that action would necessarily demonstrate the invalidity of
       confinement or its duration.


                                                  2
           Case 1:21-cv-03973-LTS Document 9 Filed 08/26/21 Page 3 of 11




Wilkinson v. Dotson, 544 U.S. 74, 81-82 (2005) (italics in original); see Heck v. Humphrey, 512

U.S. 477, 486-87 (1994) (“[I]n order to recover damages for [an] allegedly unconstitutional

conviction or imprisonment, or for other harm caused by actions whose unlawfulness would

render a conviction or sentence invalid, a § 1983 plaintiff must prove that the conviction or

sentence has been reversed on direct appeal, expunged by executive order, declared invalid by a

state tribunal authorized to make such determination, or called into question by a federal court’s

issuance of a writ of habeas corpus[.]”).

       Success in this section 1983 action suggesting that Plaintiff’s conviction is unlawful

because Defendants failed to provide him with his health records would necessarily demonstrate

the invalidity of the conviction. As there is no indication that Plaintiff’s conviction has been

reversed or called into question in any way by a court authorized to do so, Plaintiff’s claim for

money damages is barred. 2 See 28 U.S.C. § 1915A(b)(1).

       Moreover, section 1983 does not provide a claim for “violations arising solely out of state

law.” Driscoll v. Townsend, 60 F. Supp. 2d 78, 81 (S.D.N.Y. 1999); see also Holcomb v. Lykens,

337 F.3d 217, 224 (2d Cir. 2003) (holding that “state statutes do not create federally protected

due process entitlements to specific state-mandated procedures.”). Thus, even if the Court

construed the complaint as asserting a claim under the New York Freedom of Information Law

(FOIL), Pub. Off. L. § 87, et seq., such a claim would not give rise to a viable claim under



       2
         Plaintiff also does not state a claim under the Health Insurance Portability and
Accountability Act (HIPAA), which established standards and promulgated regulations designed
to protect the privacy and accuracy of an individual’s health information. See 42 U.S.C.
§§ 1320d–1320d–8. HIPAA provides a process by which individuals “may request amendments
to the content of their records and establishes procedures for accepting or denying the requested
amendment.” See 45 C.F.R. § 164.526(b)-(d); Mallgren v. Burkholder, 52 F. Supp.3d 490, 496-97
(E.D.N.Y. 2014). But HIPAA does not provide a private right of action. See Meadows v. United
Services, Inc., 963 F.3d 240, 244 (2d Cir. 2020).


                                                  3
              Case 1:21-cv-03973-LTS Document 9 Filed 08/26/21 Page 4 of 11




section 1983. 3 See Rankel v. Town of Somers, 999 F. Supp. 2d 527, 535 (S.D.N.Y. 2014)

(“[M]any of Plaintiff’s allegations — e.g., that the Town refused to fulfill FOIL requests . . . —

involve state law, not federal constitutional violations.”); Collins v. City of New York, 923 F.

Supp. 2d 462, 473 (E.D.N.Y. 2013) (citing P.C. v. McLaughlin, 913 F.2d 1033, 1045 (2d Cir.

1990)).

B.        Motion for Counsel

          Plaintiff filed an Application for the Court to Request Pro Bono Counsel. The factors to

be considered in ruling on an indigent plaintiff’s request for counsel include the merits of the

case, the plaintiff’s efforts to obtain a lawyer, and the plaintiff’s ability to gather the facts and

present the case if unassisted by counsel. See Cooper v. A. Sargenti Co., 877 F.2d 170, 172 (2d

Cir. 1989); Hodge v. Police Officers, 802 F.2d 58, 60-62 (2d Cir. 1986). Of these, the merits are

“[t]he factor which command[s] the most attention.” Cooper, 877 F.2d at 172. Because it is not

clear that Plaintiff can state a viable claim, the Court denies Plaintiff’s application without

prejudice to renewal at a later stage.

                                           CONCLUSION

          Plaintiff’s complaint, filed in forma pauperis under 28 U.S.C. § 1915(a)(1), is dismissed

for failure to state a claim on which relief may be granted. See pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(ii). In an abundance of caution, the Court grants Plaintiff 30 days’ leave to file

an amended complaint in which he alleges facts showing that he can state a viable claim. The

motion for counsel is denied without prejudice.


          3
          Similarly, a violation of New York’s Mental Hygiene Law § 33.16, which gives patients
the right, on written request and with certain limitations, to inspect their own clinical records in
the possession of mental health facilities and permits an individual to review and challenge the
accuracy of materials contained in his records, N.Y. Mental Hyg. Law § 33.16(b), (c), and (g),
does not give rise to a claim under section 1983.


                                                    4
          Case 1:21-cv-03973-LTS Document 9 Filed 08/26/21 Page 5 of 11




       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

SO ORDERED.

 Dated:   August 26, 2021
          New York, New York
                                                            /s/ Laura Taylor Swain
                                                          LAURA TAYLOR SWAIN
                                                       Chief United States District Judge




                                                 5
               Case 1:21-cv-03973-LTS Document 9 Filed 08/26/21 Page 6 of 11




                            U NITED S TATES D ISTRICT C OURT
                          S OUTHERN D ISTRICT OF N EW Y ORK



                                                                      _____CV_______________
Write the full name of each plaintiff.                               (Include case number if one has been
                                                                     assigned)

                                                                           AMENDED
                           -against-                                       COMPLAINT
                                                                                (Prisoner)

                                                                         Do you want a jury trial?
                                                                             ☐ Yes    ☐ No




Write the full name of each defendant. If you cannot fit the
names of all of the defendants in the space provided, please
write “see attached” in the space above and attach an
additional sheet of paper with the full list of names. The
names listed above must be identical to those contained in
Section IV.




                                               NOTICE
   The public can access electronic court files. For privacy and security reasons, papers filed
   with the court should therefore not contain: an individual’s full social security number or full
   birth date; the full name of a person known to be a minor; or a complete financial account
   number. A filing may include only: the last four digits of a social security number; the year of
   an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
   See Federal Rule of Civil Procedure 5.2.




Rev. 5/20/16
             Case 1:21-cv-03973-LTS Document 9 Filed 08/26/21 Page 7 of 11




I.        LEGAL BASIS FOR CLAIM
State below the federal legal basis for your claim, if known. This form is designed primarily for
prisoners challenging the constitutionality of their conditions of confinement; those claims are
often brought under 42 U.S.C. § 1983 (against state, county, or municipal defendants) or in a
“Bivens” action (against federal defendants).
☐ Violation of my federal constitutional rights

☐ Other:
II.       PLAINTIFF INFORMATION
Each plaintiff must provide the following information. Attach additional pages if necessary.



First Name                 Middle Initial               Last Name


State any other names (or different forms of your name) you have ever used, including any name
you have used in previously filing a lawsuit.


Prisoner ID # (if you have previously been in another agency’s custody, please specify each agency
and the ID number (such as your DIN or NYSID) under which you were held)


Current Place of Detention


Institutional Address


County, City                                    State                        Zip Code
III.      PRISONER STATUS
Indicate below whether you are a prisoner or other confined person:
☐      Pretrial detainee
☐      Civilly committed detainee
☐      Immigration detainee
☐      Convicted and sentenced prisoner
☐      Other:




                                                                                               Page 2
          Case 1:21-cv-03973-LTS Document 9 Filed 08/26/21 Page 8 of 11




IV.    DEFENDANT INFORMATION
To the best of your ability, provide the following information for each defendant. If the correct
information is not provided, it could delay or prevent service of the complaint on the defendant.
Make sure that the defendants listed below are identical to those listed in the caption. Attach
additional pages as necessary.

Defendant 1:
                   First Name                 Last Name                     Shield #

                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 2:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 3:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code
Defendant 4:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code


                                                                                              Page 3
          Case 1:21-cv-03973-LTS Document 9 Filed 08/26/21 Page 9 of 11




V.     STATEMENT OF CLAIM

Place(s) of occurrence:


Date(s) of occurrence:

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and how each defendant was personally involved in the alleged wrongful actions. Attach
additional pages as necessary.




                                                                                          Page 4
         Case 1:21-cv-03973-LTS Document 9 Filed 08/26/21 Page 10 of 11




INJURIES:
If you were injured as a result of these actions, describe your injuries and what medical treatment,
if any, you required and received.




VI.    RELIEF

State briefly what money damages or other relief you want the court to order.




                                                                                              Page 5
         Case 1:21-cv-03973-LTS Document 9 Filed 08/26/21 Page 11 of 11




VII.    PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause unnecessary
delay, or needlessly increase the cost of litigation); (2) the claims are supported by existing law
or by a nonfrivolous argument to change existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a
reasonable opportunity for further investigation or discovery; and (4) the complaint otherwise
complies with the requirements of Federal Rule of Civil Procedure 11.

I understand that if I file three or more cases while I am a prisoner that are dismissed as
frivolous, malicious, or for failure to state a claim, I may be denied in forma pauperis status in
future cases.

I also understand that prisoners must exhaust administrative procedures before filing an action
in federal court about prison conditions, 42 U.S.C. § 1997e(a), and that my case may be
dismissed if I have not exhausted administrative remedies as required.

I agree to provide the Clerk's Office with any changes to my address. I understand that my
failure to keep a current address on file with the Clerk's Office may result in the dismissal of my
case.


Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.



Dated                                                   Plaintiff’s Signature


First Name                     Middle Initial           Last Name

Prison Address


County, City                                    State                           Zip Code



Date on which I am delivering this complaint to prison authorities for mailing:




                                                                                               Page 6
